Exhibit 10.1
 
AGREEMENT TO TAKE SHARES IN LIEU OF CASH


AGREEMENT, made this 16th day of July 2013 by and between Feel Golf Company
Inc., a California corporation and New Castle County Services, Inc., a Delaware
corporation.


WHEREAS, the Feel entered into a Asset Purchase Agreement with New Castle County
Services dated May 10, 2013;


WHEREAS, as part of the transaction New Castle was to receive a cash payment in
the amount of $150,000; and


WHEREAS, Feel and New Castle believe it is in the best interest of both parties
to convert a portion of that cash payment into shares of the Company’s Common
Stock.


NOW THEREFORE, for $10, and other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledge the parties agree as follows:


1.           In lieu of the payment of $50,000 in cash of the $150,000 cash
payment that is due and owing pursuant to the Asset Purchase Agreement, New
Castle agrees to accept 50,000,000 (Fifty Million) shares of the common stock of
Feel Golf Company Inc.


2.           The Asset Purchase Agreement remains in good standing and full
force and effect.


3.           The shares issued pursuant hereto are restricted securities and
have not been registered under the Securities Act of 1933 and are being issued
to New Castle pursuant to an exemption from registration and such shares will
bear a restrictive legend.


In Witness Whereof on the date first set forth above the parties hereto have
affixed their signatures below:
 

NEW CASTLE COUNTY SERVICES INC.   FEEL GOLF COMPANY INC.               By:
/s/ Michael Goldin
  By:
/s/ Victoria Rudman
   
Michael Goldin
   
Victoria Rudman
   
President
   
CEO
 

 
 
 

--------------------------------------------------------------------------------